On PETITION EOR A REHEARING.
Biddle, J.
The only question presented by this record arises on sustaining a demurrer to the complaint, upon the ground that the facts 'averred are insufficient to constitute a cause of action.
The appellee filed no brief upon the hearing of the *146cause, but, after tbe reversal of the judgment, he comes before us with a long petition for a rehearing, a large { part of which is devoted to the second statutory cause odemurrer, as well as we can understand his views, namely, that the appellant has not the legal capacity to sue. There is no such question presented by the record. The demurrer to the complaint is founded on the fifth statutory cause, namely, that the complaint does not state facts sufficient to constitute a cause of action.
■ In a suit by a corporation, the pleader is not required to allege in his complaint every fact necessary to the existence of the corporation, either generally or specifically, by showing the facts necessary to its original organization. Harris v. The Muskingum Manufacturing Co., 4 Blackf. 267; Richardson v. The St. Joseph Iron Co., 5 Blackf. 146; Heaston v. The Cincinnati and Fort Wayne R. R. Co., 16 Ind. 275.
It is insisted also, that the demand on the appellee as auditor, to place the assessment upon the tax duplicate, is insufficiently alleged, because it does not state the various steps necessary to the validity of the assessments originally made. The auditor is not the tribunal to decide upon the validity or invalidity of the assessments. His duties are ministerial. Neither the corporation nor ..the persons assessed can raise any question as to their validity, unless the auditor will first place them upon the tax duplicate for collection. The demand upon the auditor, as stated in the petition, which is made part of the complaint, is specific, certain and sufficient.
The appellee also vigorously attacks the various statutes upon which - the rights claimed by the appellant are founded, as being unconstitutional. As early as the case of Turpin v. The Eagle Creek, etc., Gravel Road Co., 48 Ind. 45, the constitutionality of the statutes authorizing such , assessments was declared to be no longer an open question, and their validity has been frequently recognized *147since by this court. We therefore give the question no further consideration.
The appellee also complains of the conduct of the appellant’s counsel in managing the case in the court below, lío such qtiestion is presented by the record, nor does the record show any such misconduct; it therefore can not: -be complained of in this court.
. The petition for a rehearing is overruled.